Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 17, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160720
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  DEPARTMENT OF TALENT AND ECONOMIC                                                                   Elizabeth T. Clement
  DEVELOPMENT/UNEMPLOYMENT                                                                            Megan K. Cavanagh,
                                                                                                                       Justices
  INSURANCE AGENCY,
           Appellee,
  v                                                                SC: 160720
                                                                   COA: 334074
                                                                   Wayne CC: 18-000267-AE
  ANDREW M. AUGUSTINE,
          Claimant-Appellant,
  and
  TAYLOR FORD, INC.,
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 19, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Dep’t of Licensing & Regulatory Affairs/Unemployment Ins Agency v Lucente
  (Docket No. 160843-4) is pending on appeal before this Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 17, 2020
           s0610
                                                                              Clerk